Cassatt v Zimmer, Inc. (2018 NY Slip Op 03268)





Cassatt v Zimmer, Inc.


2018 NY Slip Op 03268


Decided on May 4, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 4, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., LINDLEY, DEJOSEPH, CURRAN, AND TROUTMAN, JJ.


488 CA 17-01175

[*1]ESTHER CASSATT, PLAINTIFF-APPELLANT,
vZIMMER, INC. AND ZIMMER UPSTATE NEW YORK, INC., DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


LAW OFFICE OF MARK H. CANTOR, LLC, BUFFALO (DAVID WOLFF OF COUNSEL), FOR PLAINTIFF-APPELLANT.
FAEGRE BAKER DANIELS LLP, FORT WAYNE, INDIANA (PETER A. MEYER, OF THE INDIANA BAR, ADMITTED PRO HAC VICE, OF COUNSEL), AND GOLDBERG SEGALLA LLP, BUFFALO, FOR DEFENDANTS-RESPONDENTS.

	Appeal from an order of the Supreme Court, Niagara County (Mark Montour, J.), entered February 23, 2017. The order denied the motion of plaintiff for leave to reargue and renew her opposition to defendants' prior motion. 
It is hereby ORDERED that said appeal from the order insofar as it denied leave to reargue is unanimously dismissed and the order is affirmed without costs.
Same memorandum as in Cassatt v Zimmer, Inc. ([appeal No. 1] — AD3d — [May 4, 2018] [4th Dept 2018]).
Entered: May 4, 2018
Mark W. Bennett
Clerk of the Court